                                          Case 4:19-cv-07952-HSG Document 35 Filed 08/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HERRON A. ADAMS,                               Case No. 19-cv-07952-HSG
                                                        Plaintiff,
                                   8
                                                                                        JUDGMENT
                                                 v.
                                   9

                                  10     LINA MANGLICMOT, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court, having granted defendants’ motion for summary judgment, enters judgment in

                                  14   favor of defendants and against plaintiff.

                                  15          IT IS SO ORDERED.

                                  16   Dated: August 25, 2021

                                  17

                                  18
                                                                                               HAYWOOD S. GILLIAM, JR.
                                  19                                                           United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
